ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Solid Rock Engineering Consultants, Inc.      )      ASBCA No. 62020
                                              )
Under Contract No. N69450-l 8-C-6425          )

APPEARANCES FOR THE APPELLANT:                       Matthew T. Schoonover, Esq.
                                                     Ian P. Patterson, Esq.
                                                      Koprince Law LLC
                                                      Lawrence, KS

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jens en, Esq.
                                                      Navy Chief Trial Attorney
                                                     Russell A. Shultis, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       Prior to the filing of the pleadings, appellant withdrew its appeal. Appellant has
requested, and the government does not object to, dismissal of this appeal without
prejudice. Accordingly, it is dismissed from the Board's docket without prejudice.

       Dated: June 21, 2019




                                                  :A.dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62020, Appeal of Solid Rock
Engineering Consultants, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals